MEMORANDUM **
Donald Garvy, an Arizona state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action with prejudice for failure to comply with a court order to amend his complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to comply with an order of the court. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing the action after providing Garvy with an opportunity to amend his complaint, appraising Garvy of the deficiencies of his pleading, and warning Gar-vy that failure to amend would result in dismissal. See id. at 1261-62 (holding that district court did not abuse its discretion by dismissing action where litigant failed to comply with order to amend the complaint).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.